DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [1001], line 2:  The phrase -- , now U.S. Patent No. 10,866208 -- should be inserted after the date.

  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
   Re claim 1, claim line 5:  The abbreviations "EC" and "ISFET" should be spelled out the first time they appear within the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim line 6:  It is not clear what is meant by the phrase "substantially in real time".  The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear what amount of detection time lag is acceptable, but still appropriate to be deemed to be substantially in real time.  Neither the specification nor the claims provide any threshold or range of time related to the phrase "substantially in real time".


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being obvious over JP 10-14402 (Ogawa et al.) in view of US 2019/0324168 (Kiss).

   With respect to the limitations of claim 1, Ogawa et al. disclose an apparatus, comprising:
      a housing/case (11) (paragraph [008] - Figure 1);   
      a first sensor array segment (control unit (24) - Figure 1); and
      a second sensor array segment disposed within the housing (plurality of sensor arrays located within the terminal part (26) of housing/case (11) - Figure 1), the second sensor array segment, comprising:
         an ion-sensitive field effect transistor (ISFET) nitrate sensor (29) configured to detect, during use and substantially in real time, nitrates in an adjacent region of soil (paragraph [0010] - plant nutrient measurement can be made in one minute (paragraph [0019] - Figure 1),
        a reference electrode (Ag/AgCl electrode (32) that acts as a comparative electrode - paragraphs [0010-0011]) electrically coupled to each of the first sensor array segment and the second sensor array segment (electrode is electrically coupled to both the control unit (24) and the sensors for which it acts as a comparative electrode),
      the first sensor array segment disposed on a first side of the second sensor array segment (control unit (24) located at top of case (11) on a first side of the area (26) containing the second sensor array segment), and 
      the reference electrode (32) disposed on a second side of the second sensor array segment, the second side of the second sensor array segment opposite the first side of the second sensor array segment (electrode (32) located in the area (26) containing the second sensor array segment is opposite the location of the first sensor array segment).  Ogawa et al. fail to disclose that the first sensor array segment includes an antenna, a soil moisture sensor, and an electrical conductivity (EC) sensor.

   Kiss discloses a system for measuring soil electrical conductivity (Figures 1 and 4), which utilizes a plurality of sensor array segments/groupings located at various heights of a tube-shaped probe (100).  Each sensor array segment comprises an electrical conductivity sensor (102) and a moisture sensor (108).  Outputs from the sensors are submitted to a microprocessor (130), which in turn generates a serial data signal (132) that is transmitted via a radio transceiver (134) to a central monitoring facility (paragraph [0025] - Figure 4).  Modifying Ogawa et al. to provide an electrical conductivity sensor, a moisture sensor, and an antenna would have been obvious to one of ordinary skill in the art because electrical conductivity and soil moisture are important factors in monitoring irrigation application rates throughout a growing season (paragraph [0004], lines 4-6).  Providing an antenna for data analysis would also be obvious to one of ordinary skill in the art as a means of quickly sending data from fields that are distant from an operator for ease of analysis without having to touch the sensor probes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856